Citation Nr: 1517667	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for post-operative residuals of recurrent right inguinal hernia.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of right ankle sprain with arthritis.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right knee arthralgia.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

On VA examination in May 2009, the Veteran essentially claimed that his service-connected post-operative residuals of recurrent right inguinal hernia prevents him from securing and maintaining employment.  Accordingly, the record raises the issue of entitlement to TDIU, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2013 Form 9, the Veteran requested a Board hearing at his local VA office (travel Board hearing).  In a January 2014 letter, the RO informed the Veteran that his travel Board hearing was scheduled for February 2014.  Later in January 2014, the January 2014 notice letter was returned to the RO indicating that it was "not deliverable as addressed."  The Veteran failed to appear for his scheduled February 2014 travel Board hearing and there is no indication that any other notice was provided to him at his address of record.  Because the Veteran did not receive notice of his scheduled travel Board hearing, and because he has not withdrawn the request for a hearing, the case must be returned to the AOJ so that a travel Board hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




